    Case:19-05439-BKT13 Doc#:17 Filed:11/27/19 Entered:11/27/19 15:18:56                                                            Desc: Main
                        IN THE UNITED STATES BANKRUPTCY
                                 Document    Page 1 of 1 COURT
                                                FOR THE DISTRICT OF PUERTO RICO

IN RE:

LUZ CARMARIE RODRIGUEZ FIGUEROA                                                              CASE NO. 19-05439-BKT
                                                                                             CHAPTER 13
   DEBTOR(S)
                                                                                                **AMENDED DOCUMENT**

                                                  TRUSTEE'S REPORT ON CONFIRMATION
1. The applicable commitment period is: 3 Years

2. The liquidation value of the estate is $: 364 (PV $422)

3. The general unsecured pool is $: 0



               AMENDED PLAN DATE: November 08, 2019                                           PLAN BASE: $10,292.00

TRUSTEE'S COMMENTS AND RECOMENDATIONS DATED: 11/27/2019
                            FAVORABLE                                                             X UNFAVORABLE
  1. [X] DOES NOT PROVIDE FOR SECURED CREDITOR § 1325(a)(5):

      Debtor to provide proper treatment subordinated mortgage in favor of Puerto Rico Housing Authority




NOTICE: This report anticipates Trustee’s position as per 11 USC § 1302(b)(2) a copy of which has been served upon counsel for debtor(s). Copies
    are available to parties in interest at the Trustee’s Office.

                                                                                        /s/ Pedro R Medina
                                                                                        Pedro R Medina
Atty: ROBERTO FIGUEROA                                                                  USDC #226614
                                                                                         ALEJANDRO OLIVERAS RIVERA
                                                                                         Chapter 13 Trustee
                                                                                         PO Box 9024062, Old San Juan Station
                                                                                         San Juan PR 00902-4062
                                                                                        CMC - EN
